Title: Sunday August 27th 1780.
From: Adams, John Quincy
To: 


       This morning at about half after seven o clock Mr. Le Roi came to our lodgings and at about eight o clock he went with My Pappa, brother Charles, Stevens, and myself down to a boat where we found two Gentlemen and two ladies. We set away and went out of the port on board the South Carolina for Captn. Joyner we did not go on board. We then went to SurdamZaandam which is a Village in North Holland. We took a walk there and we went into the church where there is the picture of something which happen’d here some Years agone, A Wild Bull having got loose he run to a Woman took her upon his horns and threw her at an immense Height, while she was up in the air she was delivered of a Child which fell down and was kill’d. The bull then run and kill’d a Man and when the Woman fell she was kill’d also, this picture is represented in the Church. After having walk’d a mile or two we came back to the boat and set sail. We pass’d by Amsterdam again and went down to another place the name of which I don’t know. We went and took a walk and then came back and dined on board the boat. After dinner Mr. Le Roi a nother Gentleman Stephens, my brother Charles and myself went to see if we could not find a place to go into water. We walked some ways and at last found a good place to go into. We went in and found the Water very deep. We swam a little while and then came back on board the boat and we then set sail and went again on board the South Carolina where we drank tea and stay’d some time, after tea we set away from on board the ship and sail’d to Amsterdam. The Gentlemen and ladies came with us as far as our lodgings and then left us.
       